Case 2:19-cv-00048-NDF Document 26-2 Filed 04/18/19 Page 1 of 3




                          Exhibit A
Gmail - Biles v. Schneider - Extension of time to file                      https://mail.google.com/mail/u/1?ik=bdf7b93b32&view=pt&search=all...
                                Case 2:19-cv-00048-NDF Document 26-2 Filed 04/18/19 Page 2 of 3


                                                                                        Adam Owens <adam.h.owens@gmail.com>



          Biles v. Schneider - Extension of time to file
          4 messages

          Adam Owens <adam@granitepeaklaw.com>                                                 Tue, Apr 16, 2019 at 2:59 PM
          To: hand@spencelawyers.com, fleck@spencelawyers.com
          Cc: Gregory Costanza <gregory@granitepeaklaw.com>, Julie Nelson <julie@granitepeaklaw.com>

             Dear counsel,

             I have been retained to represent Medport LLC in the Biles v. Schneider matter currently pending in Wyoming U.S.
             District Court. I have just returned to the office today after being in FL since 4/11/19.

             My understanding is that Medport's answer to your client's complaint is due on 4/18/19 according to the returned
             summons filed by your office on 4/11/19, document no. 20.

             Considering I have just established electronic communications with John Schneider, Medport's principal, last night,
             and I wasn't retained until yesterday. I am requesting additional time under local rule 6.1(b) for Medport to respond to
             your client's complaint. I am requesting the maximum 14 day extension to file Medport's answer to the complaint.

             With your consent and in accordance with local rule 6.1(b) I will request a telephone conference call with the court to
             request the extension by oral motion.

             Best,

             Adam H. Owens
             Granite Peak Law PLLC
             P.O. Box 635
             Bozeman, MT 59771
             T: 406.530.9119
             F: 406.794.0750
             adam@granitepeaklaw.com
             www.granitepeaklaw.com

             CONFIDENTIALITY NOTICE: This e-mail is intended only for the personal and confidential use of the named
             recipients and is protected as a transmission under the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521.
             It may contain information that is privileged, confidential and/or protected from disclosure under applicable law
             including, but not limited to, the attorney client privilege and/or work product doctrine. If you are not the intended
             recipient of this transmission, please notify the sender immediately by reply e-mail and kindly destroy your copy of the
             transmission. Further, do not deliver, distribute or copy this transmission, disclose its contents or take any action in
             reliance on the information it contains.



          Dan Fleck <fleck@spencelawyers.com>                                               Tue, Apr 16, 2019 at 4:57 PM
          To: Adam Owens <adam@granitepeaklaw.com>
          Cc: Kristeen Hand <hand@spencelawyers.com>, Gregory Costanza <gregory@granitepeaklaw.com>, Julie Nelson
          <julie@granitepeaklaw.com>

             Mr. Owens- your client already filed an answer, and claims he is representing himself.

             R. D. Fleck

             Sent from my iPhone
             [Quoted text hidden]




1 of 2                                                                                                                        4/18/2019, 12:44 PM
Gmail - Biles v. Schneider - Extension of time to file                      https://mail.google.com/mail/u/1?ik=bdf7b93b32&view=pt&search=all...
                                Case 2:19-cv-00048-NDF Document 26-2 Filed 04/18/19 Page 3 of 3
          Adam Owens <adam@granitepeaklaw.com>                                              Tue, Apr 16, 2019 at 5:49 PM
          To: Dan Fleck <fleck@spencelawyers.com>
          Cc: Kristeen Hand <hand@spencelawyers.com>, Gregory Costanza <gregory@granitepeaklaw.com>, Julie Nelson
          <julie@granitepeaklaw.com>

             Mr. Fleck,

             This is not an answer to my question. Medport is a separate entity from Mr. Schneider and regardless of his answer
             Medport is permitted to have its own response to your client's allegations. In addition, as you are likely aware, as a
             separate legal entity, Medport's interests must be represented by counsel, not Mr. Schneider. I am in a difficult position
             of having very limited information about this case and need additional time to secure the relevant information to
             adequately represent my client, thus my request for an extension. So I will ask again, will you consent to me having an
             additional 14 days under local rule 6.1(B) to answer your client's complaint on behalf of Medport?

             Best Regards,

             Adam H. Owens
             Granite Peak Law PLLC
             P.O. Box 635
             Bozeman, MT 59771
             T: 406.530.9119
             F: 406.794.0750
             adam@granitepeaklaw.com
             www.granitepeaklaw.com

             CONFIDENTIALITY NOTICE: This e-mail is intended only for the personal and confidential use of the named
             recipients and is protected as a transmission under the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521.
             It may contain information that is privileged, confidential and/or protected from disclosure under applicable law
             including, but not limited to, the attorney client privilege and/or work product doctrine. If you are not the intended
             recipient of this transmission, please notify the sender immediately by reply e-mail and kindly destroy your copy of the
             transmission. Further, do not deliver, distribute or copy this transmission, disclose its contents or take any action in
             reliance on the information it contains.


             [Quoted text hidden]



          Rd Fleck <rdfleck@gmail.com>                                                      Tue, Apr 16, 2019 at 8:57 PM
          To: Adam Owens <adam@granitepeaklaw.com>
          Cc: Dan Fleck <fleck@spencelawyers.com>, Kristeen Hand <hand@spencelawyers.com>, Gregory Costanza
          <gregory@granitepeaklaw.com>, Julie Nelson <julie@granitepeaklaw.com>

             Your office e filed his answer for Schneider and Medport. He asserted that Medport was his alter ego, and that he
             was representing and answering for himself and Medport. So since he answered, I’d say the point is moot.

             Sent from my iPhone
             [Quoted text hidden]




2 of 2                                                                                                                        4/18/2019, 12:44 PM
